Citation Nr: 1456637	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder, post total knee replacement and arthroscopic surgery.

5.  Entitlement to service connection for a left knee disorder, post total knee replacement.


REPRESENTATION

Appellant represented by:	David Rogers, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1957 to January 1960, with additional periods of reserve and national guard duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied the service connection for hearing loss, tinnitus, back, and knee disorders.  The Veteran appealed the denials of service connection in these decisions, and these matters are now before the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing Request

The Veteran had previously requested a hearing via video before a Veterans Law Judge, and such a hearing was scheduled for him to take place in November 2014 from the RO in Decatur, Georgia.  The Veteran was notified of the hearing, and in October 2014 he wrote VA to state that "[u]nfortunately, I already have a Social Security hearing that date in Mobile, Alabama."  He then requested that a new hearing be scheduled.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103(a) and (c) , 19.9, 19.25, 20.704 (2014).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  In this case a timely request for a postponement of the hearing was submitted, and thus a video hearing before a Veterans Law Judge must be scheduled.


Prior Service

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2014).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

The Veteran's service records span more than three decades and include regular active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and service with the National Guard.  The Veteran is seeking service connection for disorders which may or may not have traumatic origins or long-term exposure origins.  Specifically, the Veteran has contended that his hearing loss and tinnitus had their onset over many years of exposure to gunfire, aircraft noise, and tank artillery, while knee and back disorders are contended to have occurred either from individual parachuting incidents or from cumulative damage over the course of 100 such events.  Thus, before the Board can properly adjudicate the Veteran's claims, a complete accounting of his ACDUTRA and INACDUTRA must be sought so that the Veteran's allegations of onset may be considered in light of the nature of his specific periods of service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before a Veterans Law Judge via video.  The Veteran and his representative should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.

2.  Contact the appropriate resources, including state and federal offices as needed, and ask for a compiled list documenting the Veteran's verified active military service, whether on ACDUTRA, or INACDUTRA.

Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, and specifically identifying by date the periods of ACDUTRA and periods of INACDUTRA.

3.  After completing all indicated development, readjudicate the appellant's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

